NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                  Submitted August 15, 2013*
                                   Decided August 16, 2013


                                              Before

                              FRANK H. EASTERBROOK, Chief Judge

                              JOEL M. FLAUM, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge


No. 13-1887
                                                                Appeal from the United
MARTINS OCHOLI,
                                                                States District Court for the
     Plaintiff-Appellant,
                                                                Eastern District of Wisconsin.
               v.
                                                                No. 12-C-1069
WAL-MART STORES EAST, L.P.,                                     Rudolph T. Randa, Judge.
     Defendant-Appellee.



                                               Order

    Martins Ocholi sued his employer, contending that it violated Title VII of the Civil
Rights Act of 1964. The district court dismissed the suit as untimely. Title VII allows 90
days after the charging party receives notice of his right to sue. 42 U.S.C. §§ 2000e–
5(f)(1), 2000e–16(c). Ocholi filed his suit 108 days after the EEOC mailed its right-to-sue
letter, and the district court observed that Ocholi has not contended that delivery took
18 days or longer. Indeed, Ocholi never told the district court when he had received the
letter.



   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 13-1887                                                                           Page 2

    Ocholi’s appellate briefs do not address the ground on which the district court de-
cided the case. Instead he asserts that Wal-Mart violated Title VII. This is not so much a
justification for extending the time to sue (Ocholi has never argued for tolling or estop-
pel) as it is a proposal that the judiciary ignore the statute. We grant leeway to plaintiffs
who represent themselves, as Ocholi has done, and do our best to understand inartfully
phrased contentions, but statutes must be enforced whether or not a litigant has a law-
yer. See McNeil v. United States, 508 U.S. 106, 113 (1993). Because Ocholi does not con-
tend that the district court misunderstood or misapplied the time limit in Title VII, this
appeal is dismissed for lack of an adequate brief. See Fed. R. App. P. 28(a)(9)(A).